Citation Nr: 9902396	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-47 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

Whether the appeal of an Administrative Decision, that 
determined the appellants discharge was unfavorable, was 
timely filed.

Whether new and material evidence has been presented to 
reopen a claim to reconsider the character of an unfavorable 
discharge.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The appellant served from July 1971 to September 1976.

In a February 1978 Administrative Decision, of which the 
appellant was notified the following month, his discharge was 
determined to have been issued under dishonorable conditions.

This appeal stems from a July 1996 denial of loan guaranty 
eligibility, based upon the character of his discharge.  In 
the August 1996 statement of the case the intertwined 
question of the timeliness of his appeal of the original 
Administrative Decision was also considered.


REMAND

The appellant had been scheduled for a hearing before a 
traveling member of the Board of Veterans Appeals (Board) in 
March 1997, per the request on a November 1996 VA Form 9.  He 
failed to report.  He indicated in a letter that month, 
however, that he wished for his appeal to be suspended while 
he attempted to have the service department review his 
discharge.  He also indicated that he would be requesting 
another hearing date.  He was asked, in a September 1998 
letter from the Boards administrative service, to clarify 
what type of hearing he wished to have.  He was informed that 
this case would be remanded for a hearing at the RO before a 
traveling member of the Board if no response was received 
within 30 days.  No response is of record.

The appellant filed a VA Form 21-22, dated in March 1997, 
that indicated he was seeking representation by perhaps one 
of at least three veterans service organizations listed 
thereon.  Although it appears that the American Red Cross was 
apparently his first choice as a representative, the American 
Veterans Committee and the Navy Mutual Aid Association were 
also listed next to that choice.  The aforementioned 
September 1998 letter also requested that he clarify his 
choice of representative.  An appellants claim may be 
prosecuted by only one recognized organization, attorney or 
agent.  See 38 C.F.R. § 20.601 (1998) (regarding the 
requirement that only one representative is permitted for a 
claimant).  No response is of record.  Although it was stated 
therein that without a response from the appellant within 30 
days it would be assumed that he did not wish to have a 
representative, the Board finds that it is appropriate to 
check again with him since this appeal must be remanded to 
afford him the opportunity for the Travel Board hearing, as 
noted in the letter.

To ensure that the VA has properly afforded the appellant due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he clarify exactly which 
single representative, if any, he wishes 
to have.

2.  The appellant should be scheduled for 
a Travel Board hearing.  He should also 
be asked whether he would prefer that the 
hearing take place at the Louisville, 
Kentucky, RO, as he had previously 
requested.  The file should then be 
transferred if appropriate.  The RO that 
ultimately has the duty to schedule the 
hearing should then schedule him, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.704(a), for a hearing 
before a member of the Board, assuming he 
has not otherwise withdrawn his request 
or requested a RO hearing instead 
(although he may have both if he 
desires).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
